DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B – a plant growth medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of growing one or more plants, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claim Interpretation
Applicant is advised that for the purpose of examination, the Examiner will be treating the claimed subject matter of claim 9 as a further limitation of the concentrations set forth in independent claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13, 24-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George J. Hochmuth and Robert C. Hochmuth: “Nutrient Solution Formulation for Hydroponic (Perlite, Rockwool, NFT) Tomatoes in Florida HS796”, Institute of Food and Agricultural Sciences, University of Florida, Sept. 1, 2018 (hereinafter referred to as Hochmuth).
Regarding claim 1, Hochmuth teaches a nutrient composition for a hydroponic system (Pg. 1, Title: Nutrient Solution Formulation for Hydroponic), a nitrogen source; a phosphorus source; a potassium source; a calcium source; and a sulfur source (Pg. 3 table 1 stages 1-5), wherein the nutrient (Pg. 3, table 1 stage 5).
The combination of elements disclosed by Hochmuth are found to anticipate the claimed ratio because the ratio of the final wt% disclosed in Hochmuth (Pg. 3, table 1 stage 5) is within the claimed range of the present application. The disclosed NPK ratio in Hochmuth is, phosphorous (“P”) is disclosed at 50 ppm, nitrogen (“N”) is disclosed at 150 ppm, potassium (“K”) is disclosed at 200 ppm, the ratio of the wt% for NPK disclosed in Hochmuth is 3:1:4. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 2, Hochmuth teaches the NPK ratio is about 3 to 1 to 4 (Pg. 3, table 1 stage 5).
The combination of elements disclosed by Hochmuth are found to anticipate the claimed ratio because the ratio of the final wt% disclosed in Hochmuth (Pg. 3, table 1 stage 5) is within the claimed range of the present application. The disclosed NPK ratio is Hochmuth is, phosphorous (“P”) is disclosed at 50 ppm, nitrogen (“N”) is disclosed at 150 ppm, potassium (“K”) is disclosed at 200 ppm, the ratio of the wt% for NPK disclosed in Hochmuth is 3:1:4. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 3, Hochmuth teaches when a nitrogen concentration is 150 ppm (Pg. 3, table stage 5), the nutrient composition has a total nutrient concentration of 530 ppm to 685 ppm (Pg. 3, table 1 stage 5).
The total nutrient concentration disclosed by Hochmuth are found to anticipate the claimed range because the disclosed total concentration in Hochmuth is within the claimed range of the present application. The disclosed total concentration equals 664.85 ppm, where the disclosed elements of N is 150ppm, P is 50ppm, K is 200ppm, Ca is 150ppm, Mg is 50ppm, S is 60ppm, Fe is 2.8ppm, Cu is 0.2ppm, (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 4, Hochmuth teaches wherein a concentration of nitrogen, phosphorus, potassium, calcium, and sulfur (NPKCaS) is 495 ppm to 625 ppm (Pg. 3, table 1 stage 5).
The concentration of NPKCaS disclosed by Hochmuth are found to anticipate the claimed range because the disclosed NKPCaS concentration in Hochmuth is within the claimed range of the present application. The disclosed NKPCaS concentration equals 610ppm, where the disclosed elements of N is 150ppm, P is 50ppm, K is 200ppm, Ca is 150ppm, and S is 60ppm, the added values of the disclosed elements equals 610ppm (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 5, Hochmuth teaches wherein a potassium concentration is greater than the nitrogen concentration (Pg. 3, table 1 stage 5, concentration of K is 200ppm and N is 150ppm).
Regarding claim 6, Hochmuth teaches a ratio of the concentration of NPKCaS to the total nutrient concentration is 85% to 95% (Pg. 3, table 1 stage 5).
The ratio of the concentration of NPKCaS of the total nutrient concentration disclosed by Hochmuth are found to anticipate the claimed range because the ratio of the concentration of NKPCaS of the total nutrient concentration in Hochmuth is within the claimed range of the present application. The disclosed NPKCaS concentration is 91.75%, where the disclosed concentration of NPKCaS is 610 ppm and the disclosed total nutrient concentration is 664.85ppm (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of See MPEP 2131.03 (I).
Regarding claim 7, Hochmuth teaches a ratio of a concentration of nitrogen, phosphorous, and potassium to the total nutrient concentration is 60% to 70% (Pg. 3, table 1 stage 5).
The ratio of the concentration of nitrogen, phosphorous, and potassium (“NPK”) to the total nutrient concentration disclosed by Hochmuth are found to anticipate the claimed range because the ratio of the concentration of NPK to the total concentration in Hochmuth is within the claimed range of the present application. The disclosed NPK ratio is 60.164%, where the disclosed NPK ratio is 400ppm (N is 150ppm, P is 50ppm, K is 200ppm) and the total nutrient concentration is 664.85ppm (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).	
Regarding claim 10, Hochmuth teaches one or more sources of additional components selected from the group consisting of: magnesium, boron, copper, iron, manganese, molybdenum, and zinc (Pg. 1, para. 1; Pg. 3, table 1 stage 5, see Mg, B, Cu, Fe, Mn, Mo, and Zn).
Regarding claim 11, Hochmuth teaches nutrient composition consists of: the nitrogen source, the phosphorous source, the potassium source; the calcium source; the sulfur source (Pg. 1, para. 1; Pg. 3, table 1 stages 1-5, see N, P, K, Ca, and S); and the one or more sources of additional components selected from the group consisting of magnesium, boron, copper, iron, manganese, molybdenum, and zinc (Pg. 1, para. 1; Pg. 3, table 1 stages 1-5, see Mg, B, Cu, Fe, Mn, Mo, and Zn).
Regarding claim 12, Hochmuth teaches a nutrient composition for a hydroponic system when diluted (Pg. 1, Title: Nutrient Solution Formulation for Hydroponic), one or more primary macronutrients at a concentration of 355ppm to 440ppm, wherein the one or more primary macronutrients comprise a nitrogen source, a phosphorous source, and a potassium source (Pg. 3, table 1 stage 5, NPK 400ppm), one or more secondary macronutrients at a concentration of 140ppm to 235ppm, wherein the one or more secondary macronutrients comprise a calcium source and a sulfur source (Pg. 3, table 1 stage 5, CaS 210 ppm).
The concentration of nitrogen, phosphorous, and potassium (“NPK”) disclosed by Hochmuth are found to anticipate the claimed range because the concentration of NPK in Hochmuth is within the claimed range of the present application. The disclosed NPK concentration is 400ppm (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
The concentration of calcium and sulfur (“CaS”) disclosed by Hochmuth are found to anticipate the claimed range because the concentration of CaS in Hochmuth is within the claimed range of the present application. The disclosed CaS concentration is 210ppm (Pg. 3, table 1 stage 5). “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 13, Hochmuth teaches the nutrient composition has a nitrogen to phosphorous to potassium (NPK) ratio of 2.5:1:4.5 to 3.5:1:3.5 (Pg. 3, table 1 stage 5).
(Pg. 3, table 1 stage 5) is within the claimed range of the present application. The disclosed NPK ratio is Hochmuth is, phosphorous (“P”) is disclosed at 50 ppm, nitrogen (“N”) is disclosed at 150 ppm, potassium (“K”) is disclosed at 200 ppm, the ratio of the wt% for NPK disclosed in Hochmuth is 3:1:4. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
claim 24, Hochmuth teaches a ratio of a concentration of the primary macronutrients and the secondary macronutrients to the total nutrient concentration is 98% to 99.5% (Pg. 3, table 1 stage 5).
The ratio of the concentration of the primary macronutrients (“nitrogen, phosphorous, and potassium (“NPK”)” and the secondary macronutrients (“calcium, sulfur, and magnesium) to the total nutrient concentration disclosed by Hochmuth are found to anticipate the claimed range because the concentration of NPKCaSMg in Hochmuth is within the claimed range of the present application. The disclosed NPK concentration is 400ppm and the CaSMg concentration is 260ppm, which equals 660ppm (Pg. 3, table 1 stage 5). The total concentration as disclosed in Hochmuth NPKCaSMgFeCuMnZnBMo equals 664.85ppm, where the disclosed ratio of the concentration of the primary macronutrients and the secondary macronutrients is 660ppm/664.85ppm x 100 equals 99.27%. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).
Regarding claim 25, Hochmuth teaches one or more micronutrients selected from the group consisting of: a boron source, a copper source, an iron source, a manganese source, a molybdenum source, and a zin source (Pg. 3, table 1 stages 1-5, see B, Cu, Fe, Mn, Mo, and Zn).
Regarding claim 28, Hochmuth teaches a ratio of a concentration of micronutrients to the total nutrient concentration is in a range of 0.5% to 2% (Pg. 3, table 1 stage 5).
The ratio of the concentration of the micronutrients (“boron, copper, iron, manganese, molybdenum, and a zinc (“BCuFeMnMoZn”)” to the total nutrient concentration disclosed by Hochmuth are found to anticipate the claimed range because the concentration of BCuFeMnMoZn in Hochmuth is within the claimed range of the present application. The disclosed BCuFeMnMoZn concentration is 4.85ppmppm (Pg. 3, table 1 stage 5). The total concentration as disclosed in Hochmuth one of them is in the prior art.” Titanium Metals Corp. v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, and 22 is/are rejected under 35 U.S.C. as being unpatentable over George J. Hochmuth and Robert C. Hochmuth: “Nutrient Solution Formulation for Hydroponic (Perlite, Rockwool, NFT) Tomatoes in Florida HS796”, Institute of Food and Agricultural Sciences, University of Florida, Sept. 1, 2018 (hereinafter referred to as Hochmuth).
Regarding claim 8, Hochmuth teaches a ratio of nitrogen concentration to the total nutrient concentration is in a range of 23% to 25% (Pg. 3, table 1 stage 5); a ratio of a phosphorous concentration to the total nutrient concentration is in a range of 8% to 10% (Pg. 3, table 1 stage 5); a ratio of the (Pg. 3, table 1 stage 5); a ratio of calcium concentration to the total nutrient concentration is in a range of 17% to 19% (Pg. 3, table 1 stage 5); and a ratio of a sulfur concentration to the total nutrient concentration is in a range of 8% to 10% (Pg. 3, table 1 stage 5).
The disclosed ratio for N is 150ppm/664.85 ppm which equals 22.5%. Hochmuth does not appear to disclose the exact range as claimed. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227, USPQ 773, 779 (Fed. Cir. 1985). Therefore, one of ordinary skill in the art would have found it obvious to try different concentrations of N to discover a range of concentrations for N to provide nutrients to a plant, where the disclosed concentration of N at 22.5% is merely close to the claimed range of N at 23%-25%. 
The disclosed ratio for P is 50pmm/664.85ppm which equals 7.5%. Hochmuth does not appear to disclose the exact range as claimed. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227, USPQ 773, 779 (Fed. Cir. 1985). Therefore, one of ordinary 
The disclosed ratio for K is 200pmm/664.85ppm which equals 30.08% is within the claimed range of concentration for K of 30%-35%.
The disclosed ratio for Ca is 150ppm/664.85 which equals 22.5%. Hochmuth does not appear to disclose the exact range as claimed. However, one of ordinary skill in the art would have been motivated to adjust different concentrations of Ca (i.e., obvious to try) to discover a range of concentrations because K can interfere with Ca uptake by the root of the plant (Pg. 2, para 5). One of ordinary skill in the art at the time of the effective filing date of the present application would have found it obvious to select from the proportions disclosed by Hochmuth including proportions which fall within the claimed range of the present application. See MPEP 2144.05. 
The disclosed ratio for S is 60ppm/664.85ppm which equals 9.02% is within the claimed range of concentration for S of 8%-10%..
Regarding claim 9, Hochmuth teaches the nitrogen concentration of 130ppm to 160ppm (Pg. 3, table 1 stage 5, 150ppm); a phosphorous concentration of 45ppm to 65ppm (Pg. 3, table 1 stage 5, 50ppm); the potassium concentration of 180ppm to 215ppm (Pg. 3, table 1 stage 5, 200ppm); a calcium (Pg. 3, table 1 stage 5, 150ppm); a sulfur concentration of 45ppm to 65ppm (Pg. 3, table 1 stage 5, 60ppm).
The disclosed concentration for Ca is 150ppm. Hochmuth does not appear to disclose the exact range of the concentration as claimed. However, one of ordinary skill in the art would have been motivated to adjust different concentrations of Ca (i.e., obvious to try) to discover a range of concentrations because K can interfere with Ca uptake by the root of the plant (Pg. 2, para 5). One of ordinary skill in the art at the time of the effective filing date of the present application would have found it obvious to select from the proportions disclosed by Hochmuth including proportions which fall within the claimed range of the present application. See MPEP 2144.05.
Regarding claim 22, a ratio of a calcium concentration to the total nutrient concentration is in a range of 17% to 19% (Pg. 3, table 1 stage 5); a ratio of a sulfur concentration to the total nutrient concentration is in a range of 8% to 10% (Pg. 3, table 1 stage 5); and a ratio of a magnesium concentration to the total nutrient concentration is in a range of 5% to 8% (Pg. 3, table 1 stage 5).
The disclosed ratio of concentration for Ca is 150ppm/664.85 ppm which equals 22.5%. Hochmuth does not appear to disclose the exact range as claimed. However, one of ordinary skill in the art would have been motivated to See MPEP 2144.05.
The disclosed ratio of concentration for S is 60ppm/664.85 ppm which equals 9.02% which is within the claimed range of concentration for S of 8%-10%.
The disclosed ratio of concentration for Mg is 50ppm/664.85 ppm which equals 7.52% which is within the claimed range of concentration for Mg of 5%-8%.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over George J. Hochmuth and Robert C. Hochmuth: “Nutrient Solution Formulation for Hydroponic (Perlite, Rockwool, NFT) Tomatoes in Florida HS796”, Institute of Food and Agricultural Sciences, University of Florida, Sept. 1, 2018 (hereinafter referred to as Hochmuth) as applied to claim 1 above, and further in view of Wells et al. (US 2009/0229331 A1, hereinafter referred to as Wells).
Regarding claim 32, Hochmuth teaches a nutrient solution (Pg. 1, Title: Nutrient Solution Formulation for Hydroponic), however, Hochmuth does not expressly disclose a water-soluble powder. Wells teaches a water-soluble suspension (para [0003], water-soluble fertilizer suspension). One of ordinary skill in the art would have been motivated to formulate the composition of Hochmuth (paragraph [0009]). Therefore, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the present application to modify the nutrient composition of Hochmuth in view of Wells to include a water-soluble suspension to provide plant nutrition to growing plants.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731